DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Objections
Applicant's arguments filed on 7/1/2022 have been fully considered but they are not persuasive. Applicant argues the following: “Applicant most respectfully submits that the terms "receive module" and "provide module" are used as nouns to denote the elements performing the recited functions and as such Claims 32 and 35 do not contain typographical errors”.
The Examiner respectfully disagrees. The phrases "receive module" and "provide module" are noun phrases, but the verbs “receive” and “provide” by themselves cannot be adjectives. To overcome this objection, Claims 32 and 35 may be amended to recite "receiving module" and "providing module".

Claim Rejections - 35 USC § 102
Applicant’s arguments filed on 7/1/2022, directed at the amended claims submitted on 7/1/2022 were considered, but are moot in view of new rejections made below in response to the latest amendments by applicant.

	
Official Notices
Applicant requests that the Examiner provide an affidavit or cite prior art to support the conclusions regarding Official Notices 1-13. The Examiner will cite prior art to support Official Notices 1-13 in the current Office Action.
Claim Objections
Claims 32 and 35 are objected to because of the following informalities:  they recite “a provide module” and “a receive module”, which appear to contain typographical errors.  Appropriate correction is required. To overcome this objection, Claims 32 and 35 may be amended to recite "a providing module" and "a receiving module".

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a measurement module configured to perform…”, “a provide module configured to provide…” and “a receive module configured to receive…” in claim 32 and “a provide module configured to provide…” and “a receive module configured to receive…” in claim 35.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  All limitations in Claim 21 has been recited in Claim 20, the claim upon which it depends. Therefore, Claim 21 fails to further limit the subject matter of Claim 20, the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 18, 19, 30-32 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Lowell (US 2006/0253702), and further in view of Sinha (US 2019/0020647).

Regarding claims 1, 30-32 and 36, Lowell teaches A method for obtaining a Vendor Credential (VC) certificate from a server, the method being performed by network equipment (see Fig. 1 and [0024]: gaming CA 12. And see [0007]: “The system also includes a gaming certificate authority server (gaming CA) and a gaming registration authority server (gaming RA)….The gaming CA is configured to issue digital certificates to the gaming RA. The gaming RA is configured to receive certificate requests from clients, authenticate the requesting clients, and transmit certificate requests made by the authenticated clients to the gaming CA. The gaming RA is configured to receive digital certificates from the gaming CA and transmit them to authenticated clients”. The Examiner interprets the gaming certificate authority server (gaming CA) 12 as a server. 
And see [0030]: “The system of the present invention can be classified into two types of components, gaming components (GCs) and site management components (SMCs)”. And see [0037]: “All GC floor devices implement a secure boot loader and digital authentication for program and data set authentication. The secure boot loader ensures that only authentic executables are loaded into memory during the boot process. … Programs that are allowed to run on the GC server may be authenticated by a boot loader or optionally a white list file” . And see [0060]: “If the private key encrypted installation executable is successfully authenticated, the secure loader then executes the file, and generates a new user CA private/public key pair, and a certificate request for the newly generated user CA public key”. The Examiner further interprets “digital certificates from the gaming CA” taught in  [0007] as a Vendor Credential (VC) certificate from a server. The Examiner also interprets “the GC server” as network equipment. And see [0045]: “client machines within a gambling site”),the method comprising: 
performing, by an enclave (see [0048]: “For some implementations, secure boot loader 48 is the read-only disk-on-chip that contains an operating system and network operating system. For other implementations, secure boot loader 48 is the secured boot sector within the hard drive that is authenticated by the read-only BIOS”. The specification of the instant application defines enclave as the following: “the term enclave as used herein could be regarded as short for hardware-mediated execution enclave. The enclave might generally be defined as an area of process space and memory within a system environment, such as network equipment 200, within a computer host which delivers confidentiality and integrity of instructions and data associated with that enclave” (see page 13). Because secure boot loader 48 is an area of process space and memory within a system environment, within a computer host which delivers security of instructions and data, the Examiner interprets secure boot loader 48 as an enclave) of the network equipment, measurements on at least one property of the network equipment (see [0048]: “Secure boot loader 48 is trusted software that verifies the operating system and other executables within the system are authentic when the system boots”. And see [0037]: “All GC floor devices implement a secure boot loader and digital authentication for program and data set authentication. The secure boot loader ensures that only authentic executables are loaded into memory during the boot process. … Programs that are allowed to run on the GC server may be authenticated by a boot loader or optionally a white list file. The white list file contains programs that may run on the server as well as their hash value. hash function is run against the program, then matched against its white list hash value before the program is executed”. The Examiner interprets “hash function is run against the program” taught in [0037] as performing, by an enclave of the network equipment, measurements on at least one property of the network equipment); 
providing, by the enclave, a request for the VC certificate from the server upon having attested the measurements (see [0037]: “All GC floor devices implement a secure boot loader and digital authentication for program and data set authentication. The secure boot loader ensures that only authentic executables are loaded into memory during the boot process. … Programs that are allowed to run on the GC server may be authenticated by a boot loader or optionally a white list file. The white list file contains programs that may run on the server as well as their hash value. hash function is run against the program, then matched against its white list hash value before the program is executed”. And see [0060]: “If the private key encrypted installation executable is successfully authenticated, the secure loader then executes the file, and generates a new user CA private/public key pair, and a certificate request for the newly generated user CA public key. The technician sends the certificate request to gaming RA 14, which validates the certificate request and forwards the certificate request to gaming CA 12”. The Examiner interprets “hash function is run against the program, then matched against its white list hash value before the program is executed” as having attested the measurements. The Examiner interprets “Programs that are allowed to run on the GC server may be authenticated by a boot loader or optionally a white list file. The white list file contains programs that may run on the server as well as their hash value. hash function is run against the program, then matched against its white list hash value before the program is executed. If the … executable is successfully authenticated, the secure loader then … generates a new user CA private/public key pair, and a certificate request for the newly generated user CA public key” as providing, by the enclave, a request for the VC certificate from the server upon having attested the measurements); and 
receiving, from the server, the VC certificate in response to the request and storing the VC certificate in the network equipment (see [0064]: “Gaming CA 12 issues a certificate for user CA 17's public key. A certificate is forwarded to the technician, used to find the 3DES key used to encrypt the OS, SQL Server, etc installed at site 15, and encrypt the 3DES key using the public key submitted for the gaming certificate. The encrypted 3DES key is then signed by gaming CA 12's private key”. And see [0066]: “The technician downloads the user CA gaming certificate and encrypted 3DES Key to his computer over a public network, stores the files on a disk, and inserts the disk into the server's disk drive or equivalent. The private key encrypted installation executable copies the encrypted 3DES key, verifies gaming CA 12's digital signature for the key for authentication, decrypts the encrypted key, and stores it in the host protected space as the site secret, by 3DES encrypting it using the same password used by the site manager for encrypting the site private key. The private key encrypted installation executable copies the gaming certificate for the site public key into the host protected area”. And see [0054] and [0055]: “When a gaming server, device, or peripheral is equipped with a secured BIOS ROM, the BIOS holds the key to opening the host protected space”. “The host protected area (HPA) is a protected area of the hard drive reserved for storage of critical data and applications in a container segregated from the rest of the hardware by an internal firewall”. The Examiner interprets the executable copying the gaming certificate for the site public key into the host protected area of the client machine taught in [0066] as storing the VC certificate in the network equipment ).  
 
Lowell differs from claims 1, 30-32 and 36 in that it fails to teach “the at least one property relating to configuration parameters relating to hardware of the network equipment”.
In the same field of endeavor, Sinha teaches performing, by an enclave of the network equipment (see [0029]: “The trusted secure component 112 sends an attestation certificate request to the attestation service 104 that includes information describing the computing device 102 including information describing the trusted secure component 112”. And see [0038]: “Returning to FIG. 1, generally the trusted secure component 112 is implemented so that the trusted secure component 112 includes hardware and/or software that allows the computing device 102 to run in a state that is trusted by the attestation service 104. A state that is trusted by the attestation service 104 is a state that, for example, is protected against malware that may attack the computing device 102, that allows the attestation service 104 to be assured that the attestation service 104 is communicating with the computing device 102 (or the trusted secure component 112 of the computing device 102) rather than another device posing as the computing device 102 and/or the trusted secure component 112, and so forth”. The Examiner interprets the trusted secure component 112 of the computing device 102 as an enclave of the network equipment), measurements on at least one property of the network equipment, the at least one property relating to configuration parameters relating to hardware of the network equipment and/or software of the network equipment (see [0042] and Fig. 1: “the information describing the computing device 102 that accompanies the request for the attestation certificate indicates that the trusted secure component 112 is a component (e.g., a hardware component) that is trusted by the attestation service 104 (also referred to as key attestation)”. And see [0056] and Fig. 4: “In process 400, a request for an attestation certificate for a computing device is received (act 402). The request includes information describing software and/or hardware of the computing device. The information can indicate the health of the computing device and/or that the a trusted secure component is a component that is trusted by the attestation service as discussed above”. And see [0041] and Fig. 1: “the information describing the computing device 102 that accompanies the request for the attestation certificate indicates the health (or health attestation) of the computing device 102. The health of the computing device 102 can be specified in a variety of different manners, such as an indication of which modules were loaded when booting the computing device 102, an indication of whether a particular module or functionality was loaded when booting the computing device 102, an indication of whether the computing device 102 was booted in a particular mode (e.g., in a secure boot mode), an indication of whether particular security features are turned on or turned off, an indication of whether a virtual secure mode (VSM) is running in the computing device 102 (e.g., as part of the trusted secure component 112), and so forth”. The Examiner interprets “an indication of which modules were loaded when booting the computing device 102” taught in [0041] and “information describing software and/or hardware of the computing device” taught in [0056] as “measurements on at least one property of the network equipment, the at least one property relating to configuration parameters relating to hardware of the network equipment”).
Both Lowell and Sinha teach requesting/issuing a certificate for a network equipment upon having attested measurements on at least one property of the network equipment, the at least one property relating to configuration parameters relating to software of the network equipment. Before the effective filing date of the claimed invention, it would have been obvious to substitute the configuration parameters relating to software of the network equipment taught by Lowell with the configuration parameters relating to hardware of the network equipment taught by Sinha as the at least one property of the network equipment measured by the enclave of the network equipment and verified. It would have been obvious because Sinha teaches the following benefit: “The attestation service processes the attestation certificate request and verifies the information received from the computing device. This verification can include various actions, such as verifying that the computing device includes particular hardware, verifying that particular software is running on the computing device, and so forth. After the attestation service verifies the hardware and/or software properties of the attestation certificate request, the attestation service is assured that the properties are genuine hence it can verify by induction that if the genuine properties attest to the presence of the encryption key belonging to the trusted secure component, then anything encrypted to the public key of the encryption key can only be decrypted by the trusted secure component” (see Sinha [0013]).

Regarding claim 2, Lowell fails to teach wherein the request for the VC certificate comprises an indication of measurements of the network equipment as attested by the enclave.  
In the same field of endeavor, Sinha teaches wherein the request for the VC certificate comprises an indication of measurements of the network equipment as attested by the enclave (see [0029]: “The trusted secure component 112 sends an attestation certificate request to the attestation service 104 that includes information describing the computing device 102 including information describing the trusted secure component 112”. And see [0038]: “Returning to FIG. 1, generally the trusted secure component 112 is implemented so that the trusted secure component 112 includes hardware and/or software that allows the computing device 102 to run in a state that is trusted by the attestation service 104. A state that is trusted by the attestation service 104 is a state that, for example, is protected against malware that may attack the computing device 102, that allows the attestation service 104 to be assured that the attestation service 104 is communicating with the computing device 102 (or the trusted secure component 112 of the computing device 102) rather than another device posing as the computing device 102 and/or the trusted secure component 112, and so forth”. The Examiner interprets the trusted secure component 112 of the computing device 102 as an enclave of the network equipment. The Examiner further interprets “an attestation certificate request to the attestation service 104 that includes information describing the computing device 102” taught in [0029] as wherein the request for the VC certificate comprises an indication of measurements of the network equipment as attested by the enclave).
Both Lowell and Sinha teach requesting/issuing a certificate for a network equipment upon having attested measurements on at least one property of the network equipment, the at least one property relating to configuration parameters relating to software of the network equipment. Before the effective filing date of the claimed invention, it would have been obvious to improve Lowell by letting the request for the VC certificate comprise an indication of attested measurements of the network equipment as taught by Sinha. It would have been obvious because Sinha teaches the following benefit: “The attestation service processes the attestation certificate request and verifies the information received from the computing device. This verification can include various actions, such as verifying that the computing device includes particular hardware, verifying that particular software is running on the computing device, and so forth. After the attestation service verifies the hardware and/or software properties of the attestation certificate request, the attestation service is assured that the properties are genuine hence it can verify by induction that if the genuine properties attest to the presence of the encryption key belonging to the trusted secure component, then anything encrypted to the public key of the encryption key can only be decrypted by the trusted secure component” (see Sinha [0013]).

Regarding claim 3, Lowell further teaches wherein the request for the VC certificate is signed by the enclave (see [0063]: “The technician responsible for installing the software signs the certificate request using his private key”).  

Regarding claim 5, Lowell further teaches wherein the measurements are performed on the at least one property according to a whitelist (see [0037]: “All GC floor devices implement a secure boot loader and digital authentication for program and data set authentication. The secure boot loader ensures that only authentic executables are loaded into memory during the boot process. … Programs that are allowed to run on the GC server may be authenticated by a boot loader or optionally a white list file. The white list file contains programs that may run on the server as well as their hash value”). 

Regarding claim 6, Lowell further teaches wherein the whitelist comprises boot measurement recordings to which the measurements are compared (see [0037]: “All GC floor devices implement a secure boot loader and digital authentication for program and data set authentication. The secure boot loader ensures that only authentic executables are loaded into memory during the boot process. … Programs that are allowed to run on the GC server may be authenticated by a boot loader or optionally a white list file. The white list file contains programs that may run on the server as well as their hash value. hash function is run against the program, then matched against its white list hash value before the program is executed”). 

Regarding claim 7, Lowell further teaches wherein the measurements are compared to the boot measurement recordings by a boot appraiser in the enclave (see [0037]: “All GC floor devices implement a secure boot loader and digital authentication for program and data set authentication. The secure boot loader ensures that only authentic executables are loaded into memory during the boot process. … Programs that are allowed to run on the GC server may be authenticated by a boot loader or optionally a white list file. The white list file contains programs that may run on the server as well as their hash value. hash function is run against the program, then matched against its white list hash value before the program is executed”). 

Regarding claim 18, Lowell fails to teach wherein the configuration parameters are stored in security protected registers of the network equipment.  
In the same field of endeavor, Sinha teaches wherein the configuration parameters are stored in security protected registers of the network equipment (see [0041] and Fig. 1: “the information describing the computing device 102 that accompanies the request for the attestation certificate indicates the health (or health attestation) of the computing device 102. The health of the computing device 102 can be specified in a variety of different manners, such as an indication of which modules were loaded when booting the computing device 102, an indication of whether a particular module or functionality was loaded when booting the computing device 102, an indication of whether the computing device 102 was booted in a particular mode (e.g., in a secure boot mode), an indication of whether particular security features are turned on or turned off, an indication of whether a virtual secure mode (VSM) is running in the computing device 102 (e.g., as part of the trusted secure component 112), and so forth”. And see [0026]: “The computing device 102 includes a trusted secure component 112”. And see [0039]: “the trusted secure component 112 includes a secure cryptoprocessor that is a trusted platform module (TPM). The TPM includes various functionality, such as key generation, encryption, decryption, secure storage (e.g., platform configuration registers)”. The Examiner interprets storing the health of the computing device 102 (such as an indication of which modules were loaded when booting the computing device 102, the configuration parameters) in secure storage (e.g., platform configuration registers) of the trusted secure component 112 as wherein the configuration parameters are stored in security protected registers of the network equipment).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the method for obtaining a vendor credential (VC) certificate of Lowell by letting the configuration parameters be stored in security protected registers of the network equipment, as taught by Sinha. It would have been obvious because doing so predictably achieves the commonly understood benefit of protecting the configuration parameters from tampering.

Regarding claim 19, Lowell further teaches wherein the configuration parameters further relate to software of the network equipment (see [0037]: “All GC floor devices implement a secure boot loader and digital authentication for program and data set authentication. The secure boot loader ensures that only authentic executables are loaded into memory during the boot process. … Programs that are allowed to run on the GC server may be authenticated by a boot loader or optionally a white list file. The white list file contains programs that may run on the server as well as their hash value. hash function is run against the program, then matched against its white list hash value before the program is executed”. The Examiner interprets software programs on the GC server as configuration parameters of the network equipment).  
  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lowell (US 2006/0253702), further in view of Sinha (US 2019/0020647), and further in view of Aissi (US 2005/0039016).

Regarding claim 4, Lowell modified in view of Sinha fails to teach before storing the VC certificate: binding the VC certificate to the enclave and the measurements. 
However, Aissi teaches before storing the VC certificate: binding the VC certificate to the enclave and the measurements (see [0040]: “Once the certificates are bound into a single hardware-based identity, the information within the single identity includes, but is not limited to, an identification of the cryptographic processor, an identification key, information about the cryptographic processor, such as security properties, hashing properties, etc.”). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the method for obtaining a vendor credential (VC) certificate of Lowell modified in view of Sinha by adding the step of binding the VC certificate to the enclave and the measurements taught by Aissi before storing the VC certificate. It would have been obvious because Aissi teaches that doing so achieves the following benefit: “The identification credential is a digital file used to cryptographically bind a mobile device's public key to specific trusted hardware attributes that provide strong binding to the identity of the user's trusted mobile device” (see [0024]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lowell (US 2006/0253702), further in view of Sinha (US 2019/0020647), and further in view of Zhang (CN 107113315 B).

Regarding claim 8, Lowell modified in view of Sinha fails to teach wherein the measurements only are attested when being within a threshold value from the boot measurement recordings.  
However, Zhang teaches wherein the measurements only are attested when being within a threshold value from the (see Machine Translation, page 68, [0264]: “After the mobile phone A-mobile receives the random code, it can prompt the user A to enter the fingerprint and the random code, and after the user A enters the fingerprint and the random code, the fingerprint of the user A is verified, and the entered fingerprint is determined to be the same as all the codes. Whether the fingerprints stored in the mobile phone A-mobile match, if there is a match (a threshold can be set during the specific implementation, and it can be considered to be a match if it is less than a certain error), it is considered that the biometric verification is successful”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the method for obtaining a vendor credential (VC) certificate of Lowell modified in view of Sinha by letting the measurements only be attested when being within a threshold value from the measurement recordings, as taught by Zhang. It would have been obvious because doing so predictably achieves the commonly understood benefit of allowing measurements that differ slightly from measurement recordings due to noises and fluctuations to still be attested. Lowell modified in view of Sinha and Zhang as described above would teach wherein the measurements only are attested when being within a threshold value from the boot measurement recordings.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lowell (US 2006/0253702), further in view of Sinha (US 2019/0020647), and further in view of Negi (US 2018/0285560).

Regarding claim 9, Lowell modified in view of Sinha fails to teach wherein the whitelist is provided to the enclave from the server.
In the same field of endeavor, Negi teaches wherein the whitelist is provided to the enclave from the server (see [0019] and Fig. 1: “While remote server 110 can perform remote attestations to enable attestations and bindings between a security processor within client system 120 and one or more enclaves also present within client system 120, remote server 110 also may be configured to provide one or more whitelists to client system 120. Such whitelists may include a list of ISVs and/or other software vendors having approved trusted or enclave-based applications”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the method for obtaining a vendor credential (VC) certificate of Lowell modified in view of Sinha by letting the whitelist be provided to the enclave from the server, as taught by Negi. It would have been obvious because doing so predictably achieves the commonly understood benefit of allowing the white list to be updated by the server. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lowell (US 2006/0253702), further in view of Sinha (US 2019/0020647), further in view of Negi (US 2018/0285560 A1), and further in view of Grobman (WO 2015/047442 A1)

Regarding claim 10, Lowell modified in view of Sinha and Negi fails to teach wherein the (second) whitelist is provided to the enclave using integrity protected communications between the enclave and the server.  
However, Grobman teaches using integrity protected communications between the enclave and the server (see [0025]: “The system and method can make use of the enclave and protect the acquisition of data from hardware sensors, analysis of the data (e.g., identify a user via biometric algorithms) and transmission of the results to a third-party server over an encrypted and integrity checked communication channel (e.g., claim-based authentication or OAUTH)”).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the method for obtaining a vendor credential (VC) certificate of Lowell modified in view of Sinha and Negi by letting the (second) whitelist be provided to the enclave using integrity protected communications between the enclave and the server, as taught by Grobman. It would have been obvious because doing so predictably achieves the commonly understood benefit of preventing tampering of the (second) whitelist communicated between the server and the enclave. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lowell (US 2006/0253702), further in view of Sinha (US 2019/0020647), and further in view of Shanahan (US 2017/0286668 A1).

Regarding claim 11, Lowell modified in view of Sinha fails to teach wherein the enclave is provided to the network equipment from the server.
However, Shanahan teaches wherein the enclave is provided to the network equipment from the server (see [0028] and Fig. 4: “In block 406, the computing device 100 executes the application-trusted image 308. For example, the computing device 100 may execute interactive application code included in the application-trusted image 308. During execution, the application-trusted image 308 (or an associated host application) may attempt to load a secure enclave. For example, the computing device 100 may download or otherwise install a new secure enclave and attempt to load and execute that secure enclave”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the method for obtaining a vendor credential (VC) certificate of Lowell modified in view of Sinha by letting the enclave be provided to the network equipment from the server, as taught by Shanahan. It would have been obvious because doing so predictably achieves the commonly understood benefit of allowing the enclave to be updated by the server. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lowell (US 2006/0253702), further in view of Sinha (US 2019/0020647), further in view of Shanahan (US 2017/0286668 A1), and further in view of Miele (US 2018/0241572 A1).

Regarding claim 12, Lowell modified in view of Sinha fails to teach wherein when the enclave is provided to the network equipment from a provider outside the server.  
However, Shanahan teaches wherein the enclave is provided to the network equipment from a provider (see [0028] and Fig. 4: “In block 406, the computing device 100 executes the application-trusted image 308. For example, the computing device 100 may execute interactive application code included in the application-trusted image 308. During execution, the application-trusted image 308 (or an associated host application) may attempt to load a secure enclave. For example, the computing device 100 may download or otherwise install a new secure enclave and attempt to load and execute that secure enclave”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the method for obtaining a vendor credential (VC) certificate of Lowell modified in view of Sinha by letting the enclave be provided to the network equipment from a provider, as taught by Shanahan. It would have been obvious because doing so predictably achieves the commonly understood benefit of allowing the enclave to be updated by the provider. Because the provider taught by Shanahan could be outside the server, Lowell modified in view of Sinha and Shanahan would teach wherein when the enclave is provided to the network equipment from a provider outside the server.  

Lowell modified in view of Sinha and Shanahan fails to teach authenticating, by the enclave and with the server, before performing the measurements.
However, Miele teaches authenticating, by the enclave and with the server (see [0096] and Figs. 4, 5: “A system for enclave authentication, comprising: a client-side secure enclave, executed by a processor, and configured to: generate a public-private key pair (SK, PK); compute a cryptographic hash H of PK; create a report R containing H; obtain a quote Q on the report R from a quoting enclave component; obtain remote attestation response RA from an attestation service; and broadcast RA and PK to one or more server-side enclaves”. And see [0134]: “A computer-implemented method for enclave authentication, comprising: receiving, at a server-side secure enclave, a remote attestation response RA including a quote Q, hash H of a public-private key pair (SK, PK), and report R; receiving, at the server-side secure enclave, public key PK; storing RA and PK into the server-side secure enclave; determining that an attestation service public report key signature on RA is valid; determining that a cryptographic hash of PK matches H; and accepting PK as an authenticated public key of a client-side secure enclave”. The Examiner interprets the server-side secure enclave (the server) accepting PK sent by the client-side secure enclave (the enclave) as an authenticated public key of a client-side secure enclave as authenticating, by the enclave and with the server).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the method for obtaining a vendor credential (VC) certificate of Lowell modified in view of Sinha and Shanahan by including the step of authenticating, by the enclave and with the server taught by Miele, before performing the measurements. It would have been obvious because doing so predictably achieves the commonly understood benefit of ensuring the authenticity of the network equipment before the network equipment starts measurements. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lowell (US 2006/0253702), further in view of Sinha (US 2019/0020647), and further in view of Goldman (US 2011/0023086).

Regarding claim 13, Lowell modified in view of Sinha fails to teach wherein when not being able to attest the measurements, the method further comprising: requesting, by the enclave, further information from the server in order for the enclave to perform further measurements on said at least one property of the network equipment or on at least one further property of the network equipment.  
However, Goldman teaches wherein when not being able to attest the measurements, the method further comprising: requesting, (see [0026]: “If the user agent client is not authorized, the SIP proxy server 90 returns an authentication failed message, such as a SIP PROXY AUTHENTICATION REQUIRED response message, to the user agent client, requesting further authentication information”).  
 Before the effective filing date of the claimed invention, when not being able to attest the measurements, it would have been obvious to one of ordinary skill in the art to improve the method for obtaining a vendor credential (VC) certificate of Lowell modified in view of Sinha by letting the method further comprise: requesting further information from the server in order to perform further measurements on at least one further property of the network equipment, as taught by Goldman. It would have been obvious because doing so predictably achieves the commonly understood benefit of providing alternative ways to attest when not being able to attest the measurements. When the above modification is made, Lowell modified in view of Sinha and Goldman would teach wherein when not being able to attest the measurements, the method further comprising: requesting, by the enclave, further information from the server in order for the enclave to perform further measurements on said at least one property of the network equipment or on at least one further property of the network equipment.  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lowell (US 2006/0253702), further in view of Sinha (US 2019/0020647), and further in view of Kaleedhass (US 8,392,721).

Regarding claim 14, Lowell modified in view of Sinha fails to teach wherein when not being able to attest the measurements, the method further comprising: reporting, by the enclave, the measurements to the server.  
However, Kaleedhass teaches wherein when not being able to attest the measurements, the method further comprising: reporting, (see Claim 1: “A method of electronically identifying and verifying an individual utilizing at least one biometric feature of the individual including the steps of: …(iv) transmitting the encrypted data of the at least one biometric feature from the access apparatus to at least one server in the access apparatus or to at least one server spatially separated from the access apparatus, wherein in a first attempt the access apparatus will attempt to send the encrypted data to the spatially separated server and upon detecting a failure in the first attempt, the access apparatus will in a second attempt send the encrypted data to any other designated server in a network, wherein the designated servers are either servers spatially separated from the access apparatus or the servers in the access apparatus”).  
Before the effective filing date of the claimed invention, when not being able to attest the measurements, it would have been obvious to one of ordinary skill in the art to improve the method for obtaining a vendor credential (VC) certificate of Lowell modified in view of Sinha by letting the method further comprise: reporting, the measurements to the server, as taught by Kaleedhass. It would have been obvious because Kaleedhass teaches the following benefit: “The provision of more than one server containing the encrypted biometric feature is necessary as a safety feature to ensure that if communication/transmission between a predesignated server is not possible, authentication can still be done at the other server. This `back up` system is absolutely essential where the system is incorporated in a door access system (to ensure that no one individual) is locked out/in an enclosed premise” (see col. 12, line 66-col. 13, line 7). When Lowell is modified in view of Sinha and Kaleedhass as described above, it would teach wherein when not being able to attest the measurements, the method further comprising: reporting, by the enclave, the measurements to the server.  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lowell (US 2006/0253702), further in view of Sinha (US 2019/0020647), and further in view of Aluzzo (WO 02/21762 A1).

Regarding claim 15, Lowell modified in view of Sinha fails to teach obtaining an indication of a successful authenticated presence check of a token, wherein the request for the VC certificate from the server only is provided upon having obtained the indication.  
However, Aluzzo teaches obtaining an indication of a successful authenticated presence check of a token (see [032]: “When token 116 is placed in contact with, in proximity of, or in operative engagement with token reader 114, token reader 114 verifies authenticating information encoded in or on token 116”), wherein a computer functionality (emphasis added to show the difference between the reference and the claim) only is provided upon having obtained the indication (see [033]: “authenticated access to the input device 108, the output device 110, and/or any other computer functionality will be given only when token 116 is present in token reader 114”).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the method for obtaining a vendor credential (VC) certificate of Lowell modified in view of Sinha by adding the step of obtaining an indication of a successful authenticated presence check of a token, wherein a computer functionality only is provided upon having obtained the indication, as taught by Aluzzo. It would have been obvious because doing so predictably achieves the commonly understood benefit of increasing security by letting the provision of the computer functionality be further dependent on a successful authenticated presence check of a token. When Lowell is modified in view of Sinha and Aluzzo as described above, it would teach obtaining an indication of a successful authenticated presence check of a token, wherein the request for the VC certificate from the server only is provided upon having obtained the indication.  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lowell (US 2006/0253702), further in view of Sinha (US 2019/0020647), further in view of Aluzzo (WO 02/21762 A1), and further in view of Ermler (US 2020/0310392).

Regarding claim 16, Lowell modified in view of Sinha and Aluzzo fails to teach wherein the token is provided in a programming station of the network equipment.  
However, Ermler teaches wherein the token is provided in a programming station of the network equipment (see abstract and Fig. 1: “An industrial control system includes an engineering device having a security key, a memory and a first user interface embodied as a display representing a second user interface of an operating device of the industrial control system. The engineering device stores project data and furthermore includes an engineering program running in a cloud, wherein for implementing calculation results, commands and outputs are transmitted via the cloud to the engineering device and/or the operating device. A programming device connects the engineering device to a cloud device”. And see [0033] and Fig. 1: “a security key is transmitted from the engineering device to the programming device. This can be realized with a security token function. The security token function in the engineering device allows for a secure authentication and represents copy protection and manipulation security, by the identity or the presence of the device being proven to the authentication process in the cloud device (e.g. a computing center)”. The Examiner interprets the engineering device having the security key and realizing the security token function as the token. The Examiner further interprets the programming device 2 as a programming station. The Examiner further interprets the cloud device 3 as the network equipment). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the method for obtaining a vendor credential (VC) certificate of Lowell modified in view of Sinha and Aluzzo by letting the token be provided in a programming station of the network equipment, as taught by Ermler. It would have been obvious because Ermler teaches the following benefit: “The security token function in the engineering device allows for a secure authentication and represents copy protection and manipulation security, by the identity or the presence of the device being proven to the authentication process in the cloud device (e.g. a computing center)” (see [0033]).

Claims 20-23, 33-35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha (US 2019/0020647), and further in view of Lowell (US 2006/0253702).

Regarding claims 20, 21, 33-35 and 37, Sinha teaches A method for providing a Vendor Credential (VC) certificate to network equipment, the method being performed by a server (see [0029] and Fig. 1: “the trusted secure component 112 obtains an attestation certificate from the attestation service 104”. And see [0026] and Fig. 1: “The computing device 102 includes a trusted secure component 112”. The Examiner interprets “an attestation certificate” as a Vendor Credential (VC) certificate. The Examiner further interprets the computing device 102 as network equipment. The Examiner interprets the attestation service 104 as a server), the method comprising: 
receiving a request for the VC certificate from an enclave of the network equipment, the request comprising an indication of measurements on at least one property of the network equipment (see [0029]: “The trusted secure component 112 sends an attestation certificate request to the attestation service 104 that includes information describing the computing device 102 including information describing the trusted secure component 112”. And see [0038]: “Returning to FIG. 1, generally the trusted secure component 112 is implemented so that the trusted secure component 112 includes hardware and/or software that allows the computing device 102 to run in a state that is trusted by the attestation service 104. A state that is trusted by the attestation service 104 is a state that, for example, is protected against malware that may attack the computing device 102, that allows the attestation service 104 to be assured that the attestation service 104 is communicating with the computing device 102 (or the trusted secure component 112 of the computing device 102) rather than another device posing as the computing device 102 and/or the trusted secure component 112, and so forth”. The Examiner interprets the trusted secure component 112 of the computing device 102 as an enclave of the network equipment. The Examiner further interprets “an attestation certificate request to the attestation service 104 that includes information describing the computing device 102” taught in [0029] as the request comprising an indication of measurements on at least one property of the network equipment), 
the at least one property relating to configuration parameters relating to hardware of the network equipment (see [0042] and Fig. 1: “the information describing the computing device 102 that accompanies the request for the attestation certificate indicates that the trusted secure component 112 is a component (e.g., a hardware component) that is trusted by the attestation service 104 (also referred to as key attestation)”. And see [0056] and Fig. 4: “In process 400, a request for an attestation certificate for a computing device is received (act 402). The request includes information describing software and/or hardware of the computing device. The information can indicate the health of the computing device and/or that the a trusted secure component is a component that is trusted by the attestation service as discussed above”. And see [0041] and Fig. 1: “the information describing the computing device 102 that accompanies the request for the attestation certificate indicates the health (or health attestation) of the computing device 102. The health of the computing device 102 can be specified in a variety of different manners, such as an indication of which modules were loaded when booting the computing device 102, an indication of whether a particular module or functionality was loaded when booting the computing device 102, an indication of whether the computing device 102 was booted in a particular mode (e.g., in a secure boot mode), an indication of whether particular security features are turned on or turned off, an indication of whether a virtual secure mode (VSM) is running in the computing device 102 (e.g., as part of the trusted secure component 112), and so forth”. The Examiner interprets “an indication of which modules were loaded when booting the computing device 102” taught in [0041] and “information describing software and/or hardware of the computing device” taught in [0056] as “the at least one property relating to configuration parameters relating to hardware of the network equipment”); and 
providing the VC certificate to the enclave (see [0061] and Fig. 4: “The encrypted private key of the selected key pair and the attestation certificate are returned to the computing device (act 412)”).

Sinha differs from 20, 21, 33-35 and 37 in that it fails to teach that the indication of measurements on at least one property of the network equipment is attested by the enclave (emphasis added).
In the same field of endeavor, Lowell teaches performing, by an enclave of the network equipment, measurements on at least one property of the network equipment; and providing, by the enclave, a request for the VC certificate from the server upon having attested the measurements (see [0037]: “All GC floor devices implement a secure boot loader and digital authentication for program and data set authentication. The secure boot loader ensures that only authentic executables are loaded into memory during the boot process. … Programs that are allowed to run on the GC server may be authenticated by a boot loader or optionally a white list file. The white list file contains programs that may run on the server as well as their hash value. hash function is run against the program, then matched against its white list hash value before the program is executed”. And see [0060]: “If the private key encrypted installation executable is successfully authenticated, the secure loader then executes the file, and generates a new user CA private/public key pair, and a certificate request for the newly generated user CA public key. The technician sends the certificate request to gaming RA 14, which validates the certificate request and forwards the certificate request to gaming CA 12”. 
And see [0048]: “For some implementations, secure boot loader 48 is the read-only disk-on-chip that contains an operating system and network operating system. For other implementations, secure boot loader 48 is the secured boot sector within the hard drive that is authenticated by the read-only BIOS”. The specification of the instant application defines enclave as the following: “the term enclave as used herein could be regarded as short for hardware-mediated execution enclave. The enclave might generally be defined as an area of process space and memory within a system environment, such as network equipment 200, within a computer host which delivers confidentiality and integrity of instructions and data associated with that enclave” (see page 13). Because secure boot loader 48 is an area of process space and memory within a system environment, within a computer host which delivers security of instructions and data, the Examiner interprets secure boot loader 48 as an enclave. The Examiner interprets “hash function is run against the program, then matched against its white list hash value before the program is executed” as measurements on at least one property of the network equipment attested by the enclave).

Both Sinha and Lowell teach providing, by an enclave of a network equipment, a request for a certificate from a server. Before the effective filing date of the claimed invention, it would have been obvious to improve the method for providing a Vendor Credential (VC) certificate to network equipment taught by Sinha by letting the enclave of the network equipment provide the request for the certificate upon having attested the measurements on at least one property of the network equipment, as taught by Lowell. It would have been obvious because doing so achieves the commonly understood benefit of only initiating the process of providing a certificate to a network equipment when the configuration of the network equipment has been attested as valid. When Sinha is modified in view of Lowell as described above, it would teach receiving a request for the VC certificate from an enclave of the network equipment, the request comprising an indication of measurements on at least one property of the network equipment attested by the enclave.

Regarding claim 22, Sinha fails to teach wherein the VC certificate only is provided to the enclave when the measurements of the network equipment have been attested by the enclave.
In the same field of endeavor, Lowell teaches wherein the VC certificate only is provided to the enclave (see [0064]: “Gaming CA 12 issues a certificate for user CA 17's public key. A certificate is forwarded to the technician, used to find the 3DES key used to encrypt the OS, SQL Server, etc installed at site 15, and encrypt the 3DES key using the public key submitted for the gaming certificate. The encrypted 3DES key is then signed by gaming CA 12's private key”) when the measurements of the network equipment have been attested by the enclave (see [0037]: “All GC floor devices implement a secure boot loader and digital authentication for program and data set authentication. The secure boot loader ensures that only authentic executables are loaded into memory during the boot process. … Programs that are allowed to run on the GC server may be authenticated by a boot loader or optionally a white list file. The white list file contains programs that may run on the server as well as their hash value. hash function is run against the program, then matched against its white list hash value before the program is executed”. And see [0060]: “If the private key encrypted installation executable is successfully authenticated, the secure loader then executes the file, and generates a new user CA private/public key pair, and a certificate request for the newly generated user CA public key. The technician sends the certificate request to gaming RA 14, which validates the certificate request and forwards the certificate request to gaming CA 12”).
Both Sinha and Lowell teach providing, by an enclave of a network equipment, a request for a certificate from a server. Before the effective filing date of the claimed invention, it would have been obvious to improve the method for providing a Vendor Credential (VC) certificate to network equipment taught by Sinha by letting the enclave of the network equipment provide the request for the certificate upon having attested the measurements on at least one property of the network equipment, as taught by Lowell. It would have been obvious because doing so achieves the commonly understood benefit of only initiating the process of providing a certificate to a network equipment when the configuration of the network equipment has been attested as valid. When Sinha is modified in view of Lowell as described above, it would teach wherein the VC certificate only is provided to the enclave when the measurements of the network equipment have been attested by the enclave.

Regarding claim 23, Sinha fails to teach wherein the request for the VC certificate is encryption signed by the enclave.
In the same field of endeavor, Lowell teaches wherein the request for the VC certificate is encryption signed by the enclave (see [0063]: “The technician responsible for installing the software signs the certificate request using his private key”).  
Before the effective filing date of the claimed invention, it would have been obvious to improve the method for providing a Vendor Credential (VC) certificate to network equipment taught by Sinha by letting the request for the VC certificate be encryption signed by the enclave, as taught by Lowell. It would have been obvious because doing so protects the integrity of the request for the VC certificate.

Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha (US 2019/0020647), further in view of Lowell (US 2006/0253702), and further in view of Shanahan (US 2017/0286668 A1).

Regarding claim 24, Sinha further teaches obtaining a request from the network equipment to be certified by the server (see [0029]: “The trusted secure component 112 sends an attestation certificate request to the attestation service 104 that includes information describing the computing device 102 including information describing the trusted secure component 112”).
Sinha modified in view of Lowell fails to teach providing the enclave to the network equipment in response thereto.
However, Shanahan teaches providing the enclave to the network equipment (see [0028] and Fig. 4: “In block 406, the computing device 100 executes the application-trusted image 308. For example, the computing device 100 may execute interactive application code included in the application-trusted image 308. During execution, the application-trusted image 308 (or an associated host application) may attempt to load a secure enclave. For example, the computing device 100 may download or otherwise install a new secure enclave and attempt to load and execute that secure enclave”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the method for providing a vendor credential (VC) certificate taught by Sinha modified in view of Lowell by adding the step of providing the enclave to the network equipment taught by Shanahan. It would have been obvious because doing so predictably achieves the commonly understood benefit of allowing the enclave to be updated by the server. When the above modification is made, Sinha modified in view of Lowell and Shanahan would teach obtaining a request from the network equipment to be certified by the server; and providing the enclave to the network equipment in response thereto.

Regarding claim 25, Sinha further teaches performing measurements on the enclave  (see [0029]: “The trusted secure component 112 sends an attestation certificate request to the attestation service 104 that includes information describing the computing device 102 including information describing the trusted secure component 112”. The Examiner interprets “information describing the computing device 102 including information describing the trusted secure component 112” as measurements on the enclave).
Therefore, Sinha modified in view of Lowell and Shanahan would teach performing measurements on the enclave upon the enclave having been provided to the network equipment.

Regarding claim 26, Sinha fails to teach wherein the measurements are performed on the enclave according to a first whitelist.
In the same field of endeavor, Lowell teaches wherein the measurements are performed on the enclave according to a first whitelist (see [0037]: “All GC floor devices implement a secure boot loader and digital authentication for program and data set authentication. The secure boot loader ensures that only authentic executables are loaded into memory during the boot process. … Programs that are allowed to run on the GC server may be authenticated by a boot loader or optionally a white list file. The white list file contains programs that may run on the server as well as their hash value”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the method for providing a vendor credential (VC) certificate taught by Sinha by letting the measurements be performed on the enclave according to a first whitelist, as taught by Lowell.  It would have been obvious because Lowell teaches that doing so achieves the following benefit: “The white list file contains programs that may run on the server as well as their hash value. A hash function is run against the program, then matched against its white list hash value before the program is executed” (see [0037]).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Sinha (US 2019/0020647), further in view of Lowell (US 2006/0253702), and further in view of Negi (US 2018/0285560).

Regarding claim 27, Sinha modified in view of Lowell fails to teach providing, in response to having received the request for the VC certificate from the enclave, a second whitelist to the enclave for the enclave to perform measurements on at least one property of the network equipment, wherein the second whitelist comprises boot measurement recordings.
In the same field of endeavor, Negi teaches providing, (see [0030]: “As seen in FIG. 3, method 300 begins by receiving an enclave whitelist from a remote server (block 310)”), wherein the second whitelist comprises boot measurement recordings (see [0031] and Fig. 3: “Control next passes to block 330 where the security processor may receive a quote from an enclave that is instantiated within the system. In an embodiment, this quote may include a hash value corresponding to a hash of a public key of the enclave. In one particular embodiment, a quote is a report of an enclave that is signed by a private key of the platform and the signature is encrypted with the public key of an authentication server. In an embodiment, the enclave may calculate a hash value of an image of the enclave after its instantiation. At diamond 340 it is determined whether this quote is from a trusted enclave. In one embodiment, this determination may be based on a comparison of the received hash value from the quote with corresponding hash values present in the whitelist”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the method for providing a Vendor Credential (VC) certificate to network equipment of Sinha modified in view of Lowell by adding the step of  providing, a second whitelist to the enclave for the enclave to perform measurements on at least one property of the network equipment, wherein the second whitelist comprises boot measurement recordings, as taught by Negi. It would have been obvious because doing so predictably achieves the commonly understood benefit of allowing the white list to be updated by the server. Because Sinha teaches in response to having received the request for the VC certificate from the enclave (see the rejection of claim 20), Sinha modified in view of Lowell and Negi as described above would teach providing, in response to having received the request for the VC certificate from the enclave, a second whitelist to the enclave for the enclave to perform measurements on at least one property of the network equipment, wherein the second whitelist comprises boot measurement recordings.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Sinha (US 2019/0020647), further in view of Lowell (US 2006/0253702), further in view of Negi (US 2018/0285560 A1), and further in view of Grobman (WO 2015/047442 A1)

Regarding claim 28, Sinha modified in view of Lowell and Negi fails to teach wherein the second whitelist is provided to the enclave using integrity protected communications between the enclave and the server.  
However, Grobman teaches using integrity protected communications between the enclave and the server (see [0025]: “The system and method can make use of the enclave and protect the acquisition of data from hardware sensors, analysis of the data (e.g., identify a user via biometric algorithms) and transmission of the results to a third-party server over an encrypted and integrity checked communication channel (e.g., claim-based authentication or OAUTH)”).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the method for obtaining a vendor credential (VC) certificate of Sinha modified in view of Lowell and Negi by letting the second whitelist be provided to the enclave using integrity protected communications between the enclave and the server, as taught by Grobman. It would have been obvious because doing so predictably achieves the commonly understood benefit of preventing tampering of the second whitelist communicated between the server and the enclave.

Claim 29 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha (US 2019/0020647), further in view of Lowell (US 2006/0253702), further in view of Shanahan (US 2017/0286668), and further in view of Negi (US 2018/0285560).

Regarding claim 29, Sinha modified in view of Lowell and Shanahan fails to teach providing, in response to having received the request for the VC certificate from the enclave, a second whitelist to the enclave for the enclave to perform measurements on at least one property of the network equipment, wherein the second whitelist comprises boot measurement recordings.
In the same field of endeavor, Negi teaches providing, (see [0030]: “As seen in FIG. 3, method 300 begins by receiving an enclave whitelist from a remote server (block 310)”), wherein the second whitelist comprises boot measurement recordings (see [0031] and Fig. 3: “Control next passes to block 330 where the security processor may receive a quote from an enclave that is instantiated within the system. In an embodiment, this quote may include a hash value corresponding to a hash of a public key of the enclave. In one particular embodiment, a quote is a report of an enclave that is signed by a private key of the platform and the signature is encrypted with the public key of an authentication server. In an embodiment, the enclave may calculate a hash value of an image of the enclave after its instantiation. At diamond 340 it is determined whether this quote is from a trusted enclave. In one embodiment, this determination may be based on a comparison of the received hash value from the quote with corresponding hash values present in the whitelist”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the method for providing a Vendor Credential (VC) certificate to network equipment of Sinha modified in view of Lowell and Shanahan by adding the step of  providing, a second whitelist to the enclave for the enclave to perform measurements on at least one property of the network equipment, wherein the second whitelist comprises boot measurement recordings, as taught by Negi. It would have been obvious because doing so predictably achieves the commonly understood benefit of allowing the white list to be updated by the server. Because Sinha teaches in response to having received the request for the VC certificate from the enclave (see the rejection of claim 20), Sinha modified in view of Lowell, Shanahan and Negi as described above would teach providing, in response to having received the request for the VC certificate from the enclave, a second whitelist to the enclave for the enclave to perform measurements on at least one property of the network equipment, wherein the second whitelist comprises boot measurement recordings.
Sinha modified in view of Lowell fails to teach wherein the second whitelist only is provided to the enclave upon the server having attested the measurements on the enclave.
In the same field of endeavor, Sinha teaches the server having attested the measurements on the enclave (see [0043]: “Returning to FIG. 2, the verification module 204 verifies the information describing the computing device 102 that accompanies the request for the attestation certificate. For example, for a health attestation, the verification module 204 can verify that the information received from the computing device 102 indicates that particular modules were loaded when booting the computing device 102, that the computing device 102 was booted in a particular mode (e.g., in a secure boot mode), that particular security features are turned on or turned off, and so forth”. And see [0035]: “The attestation certificate system supporting client anonymity 122 includes …a verification module 204”. And see [0030] and Fig. 1: “The attestation service 104 includes an attestation certificate system supporting client anonymity 122 and a key collection 124”. The Examiner interprets the verification module 204 in the attestation service 104 verifying the information describing the computing device 102 that accompanies the request for the attestation certificate as the server having attested the measurements on the enclave).
Before the effective filing date of the claimed invention, it would have been obvious to improve the method for providing a Vendor Credential (VC) certificate to network equipment of Sinha modified in view of Lowell, Shanahan and Negi by letting the second whitelist only be provided to the enclave upon the server having attested the measurements on the enclave taught by Sinha. It would have been obvious because providing the second whitelist only to an attested enclave improves security by preventing the second whitelist from being sent to an unattested execution environment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIMEI ZHU whose telephone number is (571)270-7990. The examiner can normally be reached 10am-6pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIMEI ZHU/Examiner, Art Unit 2495                                                                                                                                                                                                        
/JEFFERY L WILLIAMS/Primary Examiner, Art Unit 2495